COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00317-CR


ROMEL LAMARR HENDERSON                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1435360W

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

                                I. INTRODUCTION

      Pursuant to a plea bargain, Appellant Romel Lamarr Henderson pleaded

guilty to obstruction or retaliation. See Tex. Penal Code Ann. § 36.06 (West

2016). In accordance with the terms of the plea bargain, the trial court sentenced

Henderson to three years of deferred adjudication community supervision. The


      1
       See Tex. R. App. P. 47.4.
State subsequently filed a petition to proceed to adjudication, alleging that

Henderson had violated one condition of his community supervision by

committing a new offense—intentionally or knowingly causing bodily injury to a

public servant by biting an officer of the Fort Worth Police Department. See id.

§ 22.01(b)(1) (West Supp. 2016). Henderson pleaded not true to the allegation,

and the trial court, after conducting an adjudication hearing, found that the

allegation was true and sentenced Henderson to ten years’ confinement. In a

single issue, Henderson argues that the evidence is insufficient to establish that

he caused bodily injury. We will affirm.

                      II. BACKGROUND OF THE NEW OFFENSE

      Officer Daniel St. Clair responded to a call regarding a general disturbance

at the Como First Missionary Church on March 2, 2016, at approximately 9:15

p.m. When Officer St. Clair arrived, two men from the church informed him that

someone—who was later identified as Henderson—was breaking into one of the

church’s buildings located toward the back of the property. At the back door of

the building, Officer St. Clair found Henderson holding a phone-flashlight and

trying to pry open the door. When Officer St. Clair and another officer with him

were in very close proximity to Henderson, they drew their weapons, shined their

flashlights at Henderson, ordered him to stop, and identified themselves as Fort

Worth police. Henderson turned around and started yelling, “[S]hoot me, shoot

me, shoot me.” The officer with Officer St. Clair told Henderson to calm down,

and Officer St. Clair called for additional officers. When the other officers arrived,


                                           2
they handcuffed Henderson, and he seemed to calm down until they walked him

to the vicinity of the patrol car. At that point, Henderson became agitated and

started shouting expletives. Officers searched Henderson before they placed

him in the patrol car. Once he was in the patrol car, Henderson kicked the inside

of the car, causing damage and necessitating the use of leg restraints. Based on

how agitated Henderson was, Officer St. Clair decided to call for an ambulance

to transport Henderson. While the officers awaited the ambulance, an officer put

a “spit sock” on Henderson because he was spitting at the officers. Henderson

continued to spit at the officers through the spit sock, so they put a second spit

sock on him.

      After the ambulance arrived, the paramedics gave Henderson a sedative.

Before the sedative took effect, the paramedics attempted to restrain Henderson

on the stretcher, and Officer St. Clair put his arm across Henderson, who bit

Officer St. Clair’s right arm and his glove. Officer St. Clair testified that “when he

bit through the arm here[,] it caused pain to my right arm.” Officer St. Clair

explained that Henderson was able to bite him through the spit socks. The saliva

from the bite left a crescent-shaped mark on Officer St. Clair’s uniform. Officer

St. Clair testified that he wiped down the area on his arm with antiseptic that

night and that he received medical attention.

      The State admitted photographs of Officer St. Clair’s arm and played a

video that was taken by one of the officer’s body cameras. Because it is difficult




                                          3
to see what is taking place in the video due to the lack of lighting, Officer St. Clair

narrated as the video was played:

      As I reach across him and my legs come out, you see me kind of
      jump, where it kind of looks like I jerk there. That’s when he bit into
      there[,] and I jerked my arm back. And that’s when he -- and then
      you see saliva right there. That’s where he bit me[,] and another
      officer said, did he get you? I said, no -- I made a comment, no, he -
      - the cloth he didn’t get through. He had a spit sock and he had my
      shirt. He didn’t take off a piece. He’s -- my shirt was stopping him
      from getting through the shirt.

      Henderson’s probation officer testified that committing a new offense was

a violation of the terms of Henderson’s community supervision.

      After hearing the testimony and reviewing the evidence, the trial court

found the allegation in the State’s petition to proceed to adjudication to be true,

found Henderson guilty, and sentenced him to ten years’ confinement.

Henderson then perfected this appeal.

                          III. EVIDENCE OF BODILY INJURY

      In his sole issue, Henderson argues that the evidence is legally insufficient

to sustain a finding of true to the allegation of commission of a new offense—

assault of a public servant—because there was no evidence that Officer St. Clair

suffered any bodily injury.

                              A. Standard of Review

      A trial court’s determination on a motion to adjudicate is reviewable in the

same manner as the determination on a motion to revoke community

supervision. See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West, Westlaw



                                          4
through 2017 1st C. Sess.). We review an order revoking community supervision

under an abuse-of- discretion standard. Rickels v. State, 202 S.W.3d 759, 763

(Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App.

1984). In a revocation proceeding, the State must prove by a preponderance of

the evidence that the defendant violated the terms and conditions of community

supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). The

trial court is the sole judge of the credibility of the witnesses and the weight to be

given their testimony, and we review the evidence in the light most favorable to

the trial court’s ruling. Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d
172, 174 (Tex. Crim. App. [Panel Op.] 1981). If the State fails to meet its burden

of proof, the trial court abuses its discretion in revoking the community

supervision. Cardona, 665 S.W.2d at 493–94.

          B. Sufficient Evidence Supports Finding that Henderson
                            Caused Bodily Injury

      The State alleged in its petition to proceed to adjudication that Henderson

had committed the new offense of intentionally or knowingly causing bodily injury

to a public servant by biting an officer of the Fort Worth Police Department. A

person commits assault on a public servant if the person intentionally, knowingly,

or recklessly causes bodily injury to a person the actor knows is a public servant

while the public servant is lawfully discharging an official duty. Tex. Penal Code

Ann. § 22.01(a)(1), (b)(1). “Bodily injury” is defined as “physical pain, illness, or

any impairment of physical condition.” Id. § 1.07(a)(8) (West Supp. 2016). Any



                                          5
physical pain, however minor, will suffice to establish bodily injury. See Garcia v.

State, 367 S.W.3d 683, 688 (Tex. Crim. App. 2012) (citing Laster v. State, 275
S.W.3d 512, 524 (Tex. Crim. App. 2009)).

      Here, Henderson challenges only the evidence to support the bodily injury

element of the offense of assault on a public servant. Officer St. Clair testified

that Henderson bit his arm and that the bite caused him pain. Officer St. Clair

further testified that the bite left a crescent-shaped mark on his uniform and that

he received medical attention for the bite. Viewing the evidence in the light most

favorable to the trial court’s ruling, and deferring to the trial court on questions of

the credibility of witnesses and the weight to be given their testimony, we hold

that the trial court did not abuse its discretion by finding that the State proved by

a preponderance of the evidence that Henderson intentionally or knowingly

caused bodily injury to a public servant, which constituted the commission of a

new offense and a violation of the conditions of Henderson’s community

supervision. See Tex. Penal Code Ann. § 22.01(b)(1); Laster, 275 S.W.3d at

523–24 (holding evidence sufficient to support bodily injury because victim

testified that she felt pain when appellant grabbed her around the waist and

pulled her); Clark v. State, 461 S.W.3d 244, 249 (Tex. App.—Eastland 2015, pet.

ref’d) (holding evidence sufficient to support bodily injury element of assault on a

public servant by intentionally or knowingly biting officer’s finger because officer

testified that bite was painful). Accordingly, we overrule Henderson’s sole issue.




                                          6
                             IV. CONCLUSION

      Having overruled Henderson’s sole issue, we affirm the trial court’s

judgment.

                                              /s/ Sue Walker
                                              SUE WALKER
                                              JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 2, 2017




                                    7